DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of group I  invention (claim 1-11) in the reply filed on 08/23/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim12 and13 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/23/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-2+ /(Ni2+, Cu2+),  one of ordinary skill is uncertain what does molar ratio of  Co2+ /(Ni2+, Cu2+) represent: ratio of  either one of molar mass Co2+ over molar mass of Ni2+ or of molar mass Co2+ over molar mass of Cu2+, or ratio of mole mass Co2+ over total molar mass of Ni2+ and Cu2+? Therefore, the metes and bounds of such limitation cannot be ascertained. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1-4 and 6-7,9 are rejected under 35 U.S.C. 103 as obvious over Wang’752 (CN102745752A) (for applicant’s convenience, Machine translation has been provided hereof for citations)  in view of Michael (Role of Cu Substitution on the Pseudocapacitive Performance of Nano-Platelet  Shaped Spinels, NixCuzCoyO4 {x=1-z, y=2-z, z=0.2}, Electrochimica Acta 120, (2014), 350-358) and Wang et al ( High performance porous nickel cobalt oxide nanowires for asymmetric supercapacitor, Nano Energy (2014) 3, 119-126). 
Wang’752 teaches a method of synthesizing nickel cobaltate (i.e. a nickel cobalt oxide)  nanowire comprising dissolving 0.64g CoCl2·6H2O, 0.32g NiCl2·6H2O  in 50 ml deionized water and stirring to forming a mixed solution,  transferring the mixed solution to has in the teflon-lined autoclave,  and heating the mixed solution to 80 ~ 120 °C  for 10 hours obtains precursor solution;  then cooling and filtering the precursor solution, washing and  drying in oven at 60 °C, then placing the dried precursor at a muffle furnace and annealing at 200 ~ 300 °C in air atmosphere for  2 hours thus obtaining nickel cobaltate (NiCo2O4) nanowire (para.[0008]-[0013],  Fig 1, Example 1-5, claim 1-2). 
Regarding claim 1, Wang’752 does not expressly teach cobalt acid nickel nanowire has copper substitution thereof, or using sodium dodecyl sulfate (SDS) and hexamethylenetetramine. 
Michael teaches copper substitution of nickel in nickel cobaltate prepared by  a solution method comprising dissolving appropriate amounts of nickel acetate, cobalt ∼70  °C, then decomposing the gel-like slurry at 300 °C in ambient air,  and subsequently enhance the crystallinity of the formed copper nickel cobaltate at 400 °C for 4-6 h in ambient air in a box type mufﬂe furnace (page 351 left col. last para.-right col. first para.).   
It would have been obvious for one of ordinary skill in the art to adopt such copper substitution of nickel in the nickel cobaltate as shown by Michael to modify the nickel cobaltate nanowire of Wang’752 because by doing so can help provide a copper nickel cobaltate having improved discharge capacitance etc. thus influence the pseduocapactivie performance (page 351 left col. 2nd para., page 354  left col. last para.-page 355 last para., table 1, page 356 left col. last para.-page 357 2nd last para.,  section 7. Conclusion).  It would have been obvious for one of ordinary skill in the art to adopt heating under temperature 400 °C 4-6 h as shown by Michael to  modify the method of nickel cobaltate nanowire process of Wang’752  because by doing so can help further improve the crystallinity of the formed copper nickel cobaltate as suggested by Michael. 
Wang et al. discloses porous nickel cobalt oxide nanowire can be produced via  mixing 0.1552 g Co(NO3)2 · 6H2O (0.53 mmol), 0.0776 g Ni(NO3)2 · 6H2O (0.26 mmol), 0.0700 g hexamethylenetetramine (HMTA, 0.5 mmol) and 0.0288 g sodium dodecyl sulfate (SDS, 0.1 mmol) into 20 ml DI water under continuous stirring, then transferring the mixed solution into a Teﬂon lined autoclave and reacting at 140 °C for 14 hours for reaction, the collecting, drying in drying in oven at 60 °C,  then heating 300 °C to obtain the nickel cobalt oxide nanowire (page 120 right col. Materials section). 

As for the claimed HMTA being dissolved in ultrapure water as separate solution,  then slowly adding to solution of SDS and metal salt, selection of any order of adding ingredients or prior art process steps is prima facie obvious in the absence of new or unexpected results (See §MPEP 2144.04 IV).  As for the claimed slowly dropwise adding and stirring time, it is noted that such dropwise addition is a well-known technique and one of ordinary skill in the art would have been obvious to try such slowly dropwise adding as a method for adding HMTA into SDS and metal containing  solution for obtaining desired mixture for cobaltate production.  It would have been obvious for one of ordinary skill in the art to adopt certain stirring time e.g. 0.5-1 hour for homogenously mixing the reactants and reagents together for following reaction to produce desired cobaltate product. 
As for the claimed 1-4 mmol SDS, 12-30 mmol HMTA, it would have been obvious for one of ordinary skill in the art to adopt such amount SDS and HMTA via routine experimentation (see MPEP 2144. 05 II)  for help forming desired copper nickel cobaltate.  As for the claimed,  100 mL reaction vessel, one of ordinary skill in the art would have been obvious to choose such volume of reaction vessel for providing a 
Regarding claim 2, Wang’752 already teaches Co2+:Ni2+ molar ratio being 2:1 (claim 1, example 1-5).  Wang et al teaches the same molar ratio (page 120 Materials section).  Michael already teaches appropriate amount of such metal salt can be used  (page 351 left col. last para.).   It would have been obvious for one of ordinary skill in the art to adopt a same molar ratio of Co2+/(Ni2+, Cu2+) of 2:1 via routine experimentation (see MPEP 2144. 05 II)  for help obtaining a desired copper nickel cobaltate. 
Regarding claim 3-4 and 6-7, 9, Wang’752 already teaches such limitations as discussed above. 
 Claim 5 and 8, 10-11  are rejected under 35 U.S.C. 103 as obvious over Wang’752 (CN102745752A) (for applicant’s convenience, Machine translation has been provided hereof for citations)  in view of Michael (Role of Cu Substitution on the Pseudocapactibe Performance of Nano-Platelet  shaped Spinels, NixCuzCoyO4 {x=1-z, y=2-z, z=0.2}, Electrochimiaca Acta 120, (2014), 350-358) and Wang et al ( High performance porous nickel cobalt oxide nanowires for asymmetric supercapacitor, Nano Energy (2014) 3, 119-126) as applied above, and further in view of Wei (CN101717124A) (for applicant’s convenience, Machine translation has been provided hereof for citations). 
Regarding claim 5, 8 and 10-11, Wang’752 in view of Michael and Wang et al does not expressly copper salt being copper nitrate etc. as that of claimed. 

It would have been obvious for one of ordinary skill in the art to adopt such well-known copper nitrate as precursor as shown by Wei to modify the process of Wang’752 in view of Michael and Wang et al because adopting conventional copper nitrate as precursor for help obtaining copper nitrate cobaltate would have reasonable expectation of success of for one of ordinary skill in the art (see MPEP 2143 KSR). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUN LI whose telephone number is (571)270-5858. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/JUN LI/           Primary Examiner, Art Unit 1759